Citation Nr: 0920650	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005, 
adjudicated by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, and issued by the VA 
RO in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in the form of 
jet engine noise during service, while accomplishing his 
duties as a jet mechanic and technical instructor.

2.  The Veteran has provided credible and competent testimony 
that he has experienced diminished hearing since being 
exposed to acoustic trauma during service.

3.  Acoustic trauma during service, and diminished hearing, 
are consistent with the places, types and circumstances of 
the Veteran's service.  

4.  There is of record competent medical evidence that the 
Veteran has a current bilateral hearing loss disability that 
is consistent with his in-service acoustic trauma and his 
competent and credible description of diminished hearing 
during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Factual Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a veteran is seeking service-connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experienced certain events and symptoms in 
service.  See, e.g., Layno  v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the 
United States Court of Appeals for Veterans Claims (Court, 
CAVC) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran's DD Form 214 indicates he had training as a jet 
mechanic and as a technical instructor.  The Veteran has 
provided credible written statements that he was a jet 
mechanic and technical instructor during his period of active 
service.


The Veteran's service treatment records have all been lost or 
destroyed, with the sole exception of a December 1955 service 
discharge examination that indicates that his hearing was 
tested as 15/15 for whispered and spoken voice.  His hearing 
was profiled as a "1" at discharge from active service. 

At a May 2005 VA audiological examination, pure tone 
thresholds in the right ear were 105 decibels at 500 hertz, 
105 decibels at 1000 hertz, 105 decibels at 2000 hertz, 105 
decibels at 3000 hertz, and 105 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 20 decibels at 500 
hertz, 25 decibels at 1000 hertz, 70 decibels at 2000 hertz, 
65 decibels at 3000 hertz, and 75 decibels at 4000 hertz.  
Speech recognition scores were 0 (zero) percent in the right 
ear and 80 percent in the left ear.  

For both ears, then, the Veteran has hearing loss of 40 
decibels or greater at multiple frequencies; auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; and 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  Accordingly, the Board finds that he has a 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.
    
At the May 2005 VA examination, the Veteran recalled his ears 
really ringing after a training incident involving a jet 
engine start-up, and reported that he wasn't provided ear 
protection during military service.  The Veteran indicated 
his belief that this was when his hearing loss started, but 
acknowledged that he had worked around noise over his 
lifetime, which may have also contributed to his hearing 
loss.  

The May 2005 VA examiner noted that the Veteran scored 15/15 
on his spoken and whispered voice tests at his service 
separation examination, but opined that it was possible for 
the Veteran to have had some hearing loss and still to pass 
those tests.  The examiner concluded that he could not 
resolve the issue without resorting to mere speculation.  He 
elaborated that it was possible that that noise exposure 
during military service could have contributed to the 
Veteran's hearing loss, and that it was possible that later 
occupational noise exposure, aging, and other processes could 
have also contributed to the Veteran's current hearing loss.  

The Veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, he is competent to provide 
testimony as to continuity of symptomatology since service.   
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).   
See also 38 C.F.R. § 3.159(a).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
 
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.
  
The Board finds that the Veteran is competent to provide lay 
testimony as to his experience of diminished hearing and 
ringing in his ears that began after acoustic trauma during 
service.  Further, the Board finds that the acoustic trauma, 
diminished hearing and ringing in his ears are consistent 
with the places, types and circumstances of the Veteran's 
service.  See 38 U.S.C.A. § 1154(a).  Moreover, the Veteran 
has been highly credible in his written statements and in his 
history provided at his May 2005 VA examination.  
Specifically, he has acknowledged that he was exposed to 
substantial acoustic trauma not only during service but also 
for many years after service; and that he experienced 
diminished hearing and ringing in his ears during service, 
and then increasing difficulties with his hearing after 
discharge from active service.  

Faced with these facts, the VA examiner opined in part that 
he could not resolve the issue without resorting to mere 
speculation.  However, reading the full report, he elaborated 
that it was possible that that noise exposure during military 
service could have contributed to the Veteran's hearing loss, 
and that it was possible that later occupational noise 
exposure, aging, and other processes could have also 
contributed to the Veteran's current hearing loss.  In the 
Board's view, the full sense of the VA examiner's report is 
not one of "mere speculation" in the sense that term is 
used in the law.  Rather, the overall sense of the medical 
opinion is one of equipoise of the evidence--that the weight 
of the medical evidence both for and against the Veteran's 
claim for service connection for bilateral hearing loss is so 
evenly divided that it is as medically sound to find in favor 
of the Veteran's claim as against it.  Where, as here, the 
evidence is so evenly balanced and the matter does not appear 
susceptible to resolution through further development, the 
benefit if the doubt rule is for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  This is particularly so 
in the present case in light of the fact that all but one of 
the Veteran's service treatment records have been lost or 
destroyed; the Veteran's substantial credibility in this 
proceeding; his competence to testify as to diminished 
hearing and ringing in his ears during service; and the fact 
that his contentions in this matter are consistent with the 
circumstances and conditions of his service.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.159(a); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).


There is of record credible and competent lay evidence of 
diminished hearing during service, consistent with the 
Veteran's conditions of service; competent medical evidence 
that the Veteran currently has bilateral hearing loss 
disability; and medical opinion evidence indicating at a 
minimum that the Veteran's current hearing loss disability is 
consistent with the acoustic trauma and symptoms that he 
experienced during service.  In light of the foregoing, and 
affording all due benefit of the doubt in favor of the 
Veteran, the Board finds that entitlement to service 
connection for bilateral hearing loss is warranted.
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


